Title: To Alexander Hamilton from Jacob Wilson, 1 November 1799
From: Wilson, Jacob
To: Hamilton, Alexander


          
            Sir,
            Reading Novr. 1st 1799.
          
          Agreeably to orders from the Secretary at War—which have just come under my Eye—I have to report myself to you, Am now in the Borough of Reading, County of Berks and State of Pennsylvania—Where I arriv’d a few days Since from the Southward where I travell’d for my Health which is now restor’d—
          I Am ready to march at a moments warning to any place, you may think proper to order me to—
          I am Sir Yr. Obt. Sert
          
            Jacob Wilson Lt.
            third U.S. Regiment
          
        